141 U.S. 668 (1891)
FERRY
v.
KING COUNTY.
No. 1377.
Supreme Court of United States.
Submitted November 23, 1891.
Decided December 7, 1891.
ERROR TO THE SUPREME COURT OF THE STATE OF WASHINGTON.
*671 Mr. John Paul Jones and Mr. Reese H. Voorhees for the motion.
Mr. J.C. Haines opposing.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
We have carefully examined the record in this case and have failed to find any intimation of the submission of a Federal question to the state court for decision, nor can we perceive that the judgment rendered necessarily involved the disposition of such a question.
Plaintiffs in error seek to maintain the jurisdiction of this court upon the ground that the validity of an authority exercised under the United States was drawn in question in the cause and the decision of the state court was against its validity.
By section 1851 of the Revised Statutes of the United States it is provided that "The legislative power of every Territory shall extend to all rightful subjects of legislation not inconsistent with the Constitution and laws of the United States."
The following are sections of the Code of Washington:
"93. It shall not be necessary for a party to set forth in a pleading a copy of the instrument of writing, or the items of an account therein alleged; but unless he file a verified copy thereof with such pleadings, and serve the same on the adverse party, he shall, within ten days after a demand thereof, in *672 writing, deliver to the adverse party a copy of such instrument of writing, or the items of an account, verified by his own oath, or that of his agent or attorney, to the effect that he believes it to be true, or be precluded from giving evidence thereof."
"2673. The several boards of county commissioners are authorized and required ... 5. To allow all accounts legally chargeable against such county not otherwise provided for, and to audit the accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated to its benefit."
"2681. The county commissioners of their respective counties shall have power to compound and release in whole or in part any debt due to their county, when in their opinion the interest of their county will not be prejudiced thereby... ."
"2695. Any person may appeal from the decision of the board of county commissioners to the next term of the District Court of the proper district... ."
"2947. Each county treasurer must attend with his books and vouchers before the board of county commissioners of his county at its May session in each year, and settle his accounts before said board; ..." Wash. Code, pp. 49, 464, 466, 467, 508.
The contention of plaintiffs in error is, in the language of counsel, that "the legislature of the Territory of Washington, by enacting these sections of the Code of Washington above mentioned, exercised an authority given by section 1851 of the Revised Statutes of the United States, and so acting, the act of the territorial legislature became the act of Congress, and the District Court of the Territory and the Supreme Court of the State, in deciding against the validity of the several clauses of the code, decided against the validity of an authority exercised under the United States."
But we do not understand that the validity of these sections of the code was denied in any respect.
The Supreme Court held that the settlements of the treasurer with the board of county commissioners were not conclusive; that the board exercised no judicial power in making *673 them, but acted merely ministerially; that there was no law authorizing the board to absolve the treasurer from the performance of the duty to account and pay over; and that the settlements were only prima facie evidence and could not be pleaded as an estoppel. As to the alleged failure to furnish a copy of the items of account mentioned in the complaint, the court held, for reasons given, that the provisions of the statute had been substantially complied with; and as to the denial by the District Court of an order for a bill of particulars, that that was a matter largely discretionary with the trial court and its ruling would not be disturbed in the absence of anything indicating that the defendants were prejudiced thereby.
In all this there was no denial of the validity of the provisions of the code, nor of the validity of an authority exercised under the United States in the enactment of these sections.
The Supreme Court did indeed say that the territorial legislature could not have clothed boards of county commissioners with judicial powers in view of section 1907 of the Revised Statutes of the United States, whereby the whole judicial power was elsewhere reposed, but the opinion proceeded upon the ground that the legislature had not attempted to do so.
We have repeatedly held that the validity of a statute is not drawn in question every time rights claimed under such statute are controverted, nor is the validity of an authority every time an act done by such authority is disputed. Snow v. United States, 118 U.S. 346, 352; Baltimore & Potomac Railroad v. Hopkins, 130 U.S. 210; Cook County v. Calumet & Chicago Canal and Dock Co., 138 U.S. 635.
The validity neither of statute nor authority was primarily denied here and the denial made the subject of direct inquiry, nor was there any decision whatever against the validity of statute or authority.
The writ of error is
Dismissed.